DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/251,668, filed on 11 December 2020.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “… is provided,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The semicolons and colon should be deleted or replaced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the last phrase “a hydraulic hose from the control unit to the hydraulic swing cylinder configured to guide a hose guide disposed above the hydraulic swing cylinder” does not make sense on its face since a hose guide guides a hose, not vice versa. Claims 2-3 and 5-6 depend on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 2004/0187366) (“Yoshida”).
Claim 1: a lower traveling body (5); an upper rotating body (2) rotatably disposed above the lower traveling body; a rotating frame configuring a bottom portion of the upper rotating body (FIG. 1); a swing body horizontally rotatably supported by a front portion of the rotating frame (30); a working machine supported rotatably in an up-down direction by the swing body (3/etc.); a hydraulic swing cylinder (FIG. 5, 40A) configured to connect the rotating frame and the swing body, the hydraulic swing cylinder is configured to be supplied with oil (paragraph [0030]) from a hydraulic pump (paragraph [0027]) via a control unit (8); a hydraulic hose (FIG. 5, 45) from the control unit to the hydraulic swing cylinder configured to guide a hose guide (FIG. 5, 40/44/etc.) disposed above the hydraulic swing cylinder;
Claim 2: the hydraulic hose comprises: a first hydraulic hose extending from the control unit to a cylinder tube side of the hydraulic swing cylinder; and a second hydraulic hose extending from the control unit to a cylinder rod side of the hydraulic swing cylinder, and the hose guide is configured to guide the first hydraulic hose and the second hydraulic hose (FIG. 5, 45 and 40/44/etc.);
Claim 6: wherein the hose guide is disposed on a protrusion piece protruding from a side wall of a second vertical plate (40/44; it is noted that this claim is not dependent on a claim that has a first vertical plate).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11236487 (“USPN”) in view of Yoshida. USPN shows:
Current Application
U.S. Patent No. 11236487 (“USPN”)
a lower traveling body
a lower traveling body
an upper rotating body rotatably disposed above the lower traveling body
an upper rotating body rotatably disposed above the lower traveling body
a swing body horizontally rotatably supported by a front portion of the rotating frame
a swing body horizontally rotatably supported by a front portion of the rotating frame
a working machine supported rotatably in an up-down direction by the swing body
a working machine supported rotatably in an up-down direction by the swing body
a hydraulic swing cylinder configured to connect the rotating frame and the swing body, the hydraulic swing cylinder is configured to be supplied with oil from a hydraulic pump via a control unit
a hydraulic swing cylinder 
a hydraulic hose from the control unit to the hydraulic swing cylinder configured to guide a hose guide disposed above the hydraulic swing cylinder
a hose guide;
a hydraulic hose


	The limitations of the current application’s Claim 1 are within the limitations of USPN Claim 1 except supplying oil from a hydraulic pump via a control unit. 
USPN does not show supplying oil from a hydraulic pump via a control unit. Yoshida discloses supplying oil from a hydraulic pump via a control unit (paragraphs [0030]/[0027]; 8) for the purpose of automatically providing power to the working machine structures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify USPN as taught by Yoshida and include Yoshida’s similar device having oil supplied from a hydraulic pump via a control unit for the purpose of automatically providing power to the working machine structures.

Allowable Subject Matter
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In Claim 3, the subject matter, “a first vertical plate and a second vertical plate are located at an interval in a left- right direction on a bottom plate of the rotating frame and disposed in a standing manner to extend in a front to back direction; and the first hydraulic hose and the second hydraulic hose are arranged above the first vertical plate and the second vertical plate” is allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 11-200409 A discloses cylinder 8 and bracket 10/20 in figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652